United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 05-3984
                                    ___________

Kelvin Moore,                            *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
David Inman,                             * Eastern District of Missouri.
                                         *
             Appellee.                   *     [UNPUBLISHED]
                                    ___________

                              Submitted: October 4, 2006
                                 Filed: October 17, 2006
                                  ___________

Before RILEY, MELLOY, and GRUENDER, Circuit Judges.
                            ___________

PER CURIAM.

       Missouri inmate Kelvin Moore (Moore) appeals the district court’s preservice
dismissal of his pro se 42 U.S.C. § 1983 complaint. Moore alleged David Inman, an
officer with the Caruthersville Police Department, searched his vehicle in violation of
the Fourth Amendment.

      We grant Moore leave to appeal in forma pauperis. Following de novo review,
see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir. 2000) (per curiam), we conclude
preservice dismissal was inappropriate. It is not apparent on this record that success
on Moore’s claim would necessarily imply the invalidity of any state court conviction.
See Heck v. Humphrey, 512 U.S. 477, 487 n.7 (1994) (because of doctrines like
independent source, inevitable discovery, and harmless error, a damages suit for an
unreasonable search may lie even if the challenged search produced evidence that was
introduced at a state criminal trial resulting in § 1983 plaintiff’s still-outstanding
conviction), Moore, 200 F.3d at 1171-72 (noting footnote 7 and concluding a § 1983
unlawful-seizure claim was not barred by Heck). Further, there are no ongoing state
proceedings that would justify the district court’s abstention. See Younger v. Harris,
401 U.S. 37, 43-54 (1971) (holding, with some exceptions, federal courts cannot grant
injunctive relief that would interfere with ongoing state criminal prosecutions); Fuller
v. Ulland, 76 F.3d 957, 959 (8th Cir. 1996) (under certain circumstances, Younger
directs federal courts to abstain from hearing cases when there is an ongoing state
judicial proceeding).

      Accordingly, we reverse the dismissal and remand for further proceedings in
accordance with this opinion.
                      ______________________________




                                          -2-